DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Response to Arguments
Applicant’s arguments, filed 3/22/2021 with respect to claims 1-9, have been fully considered and are persuasive. The previous rejection of claims 1-9 has been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks and arguments filed 3/22/2021 have been fully considered and are persuasive.
	Claims 1, 4, and 7 require:
A glass cloth comprising warp yarns and weft yarns formed by bundling in a range of 14 to 38 glass filaments having a diameter in a range of 3.0 to 4.0 µm, the glass cloth having a weaving density of the warp yarns and weft yarns in a range of 95 to 140 yarns/25 mm, a thickness in a range of 7.5 to 12.0 µm, a mass in a range of 6.0 to 9.5 g per m2, and an average number of stages, which is indicated as a value obtained by dividing the thickness of the glass cloth by an average value of the diameter of the glass filaments of the warp yarns and the diameter of the glass filaments of the weft yarns (thickness of the glass cloth/{(diameter of the glass filaments of the warp yarns + diameter of the glass filaments of the weft yarns)/2}), in a range of 2.00 or more and less than 3.00, 
wherein an average degree of opening, which is indicated as a geometric mean of a degree of opening of the warp yarns (yarn width of the warp yarns/(diameter of the glass filaments constituting the warp yarns x number of the glass filaments constituting the warp yarns)) and a degree of opening of the weft yarns (the yarn width of the weft yarns/(diameter of the glass filaments constituting the weft yarns x number of the glass filaments constituting the weft yarns)) ((degree 1/2), is in a range of 1.000 to 1.300, and 
a yarn width ratio, which is indicated as a ratio of the yarn width of the warp yarns to the yarn width of the weft yarns (yarn width of the warp yarns/yarn width of the weft yarns), is in a range of 0.720 to 0.960.
The best prior art (US 2016/0219700 to Hamajima, hereinafter “Hamajima”), does teach a glass cloth comprising warp yarns and weft yarns formed by bundling glass filaments having diameters, the glass cloth having a weaving density, and a thickness. Further, Hamajima does teach when the ratio of the number of yarns per inch of the glass cloth to the number of filaments per yarn (warp yarn, weft yarn, expressed by (X+Y)/(x+y) is made higher than 1.9, a vacant space between the yarns can be made small, and a prepreg having high stiffness and favorable appearance can be obtained despite a thin glass cloth (para 0042) and also the value of (X+Y)/(x+y) of the glass cloth (D) is preferably 7.0 or less, more preferably 5.0 or less, and further preferably 3.5 or less and when the value of (X+Y)/(x+y) is 7.0 or less, the stiffness of a prepreg after coating tends to be improved (para 0044). Hamajima also teaches the number of warp yarns per inch and the number of weft yarns per inch.
However, as Applicant has pointed out in the arguments of 3/22/2021, the ratio of the number of yarns per square inch is not the same as the ratio of the width of the yarns. Hamajima does not disclose the yarn width of the weft thread or the warp thread. Although Hamajima does teach reducing the size of the vacant space between the yarns (see para 0042), Hamajima is silent as to the width of the warp and the width of the weft yarns. Even further, Hamajima is silent as to the cross-sectional shape of each thread, the anisotropic scaling, if any, caused by weaving the glass filaments, and the degree of flatness of each bundled glass thread. Therefore, claims 1, 4, and 7 requirement of a yarn width ratio being in the range of 0.720-0.960 is not taught Hamajima. 
Modification of the cited reference to include, among other features, a yarn width ratio, which is indicated as a ratio of the yarn width of the warp yarns to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732